UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:6/30 Date of reporting period:12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. IMS Capital Value Fund IMS Strategic Income Fund IMS Dividend Growth Fund Semi-Annual Report December 31, 2010 Fund Advisor: IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, OR97086 Toll Free (800) 934-5550 IMS Capital Value Fund Management’s Discussion and Analysis December 31, 2010 Dear Fellow Shareholder, For the full year 2010, the IMS Capital Value Fund returned 16.88%.For the 6 months ended December 31, 2010 the Fund returned 24.98%.The broad market, as measured by the S & P 500 Index was up 15.09% for the year, and 23.27% for the six-month period. The Russell Mid-Cap Value Index, returned 18.53% and 25.86%, respectively. During the fourth quarter, the stocks of mid-sized companies again outperformed the stocks of large-sized companies.The IMS Capital Value Fund returned 13.6% for the quarter, while the S&P 500 Index returned 10.8% and the Russell Mid-Cap Value Index returned 12.2%. We replaced and added new positions at the beginning of the fourth quarter which increased the total number of holdings from 38 to 50.These changes increased the Fund’s technology weighting from 16% to 23%, energy from 6% to 9.7% and basic materials from a 0% weighting to 6.7%.All three sectors participated in the market’s advance and posted double-digit returns. Our three best performers in the fourth quarter were NII Holdings, an international wireless phone service provider, +139.3%; Check Point Software, an internet security provider, +90.7%, and Ameriprise Financial, a provider of financial and investment planning, +63.4%. Our three worst performers were Hillenbrand, -13.4%, Service Corp. International, -9.8%, and Tekelec, -8.8%. The market has now posted two back-to-back years of double digit returns, yet the bull market is still young at just over 18 months.Since the average bull market lasts somewhere between 39 and 46 months, depending on the definitions used, history suggests we may have good reason to be positive on stocks for the next few years. As always, we continue to seek out undervalued, seasoned stocks that are demonstrating signs of positive momentum.We thank you for investing right along side us, in the IMS Capital Value Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P Mid-Cap 400® Index, Russell Mid-Cap Value Index, and the S&P 500® Index are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. The indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in these indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on December 31, 2000 and held through December 31, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Strategic Income Fund Management’s Discussion and Analysis Dear Fellow Shareholder, The IMS Strategic Income Fund returned 2.66% during the quarter, 9.84% for the 6 months ended December 31, 2010 and +13.08% for the full calendar year 2010.The Fund’s benchmark, Barclays Capital Aggregate Bond Index, returned -1.30%, 1.15% and 6.54%, respectively, for the same time periods. The Fund significantly exceeded the performance of its benchmark during the above time periods.The Fund’s benchmark is designed to represent the performance of a wide range of investment grade bonds including corporate, government, and mortgage-backed.The Fund began the reporting period on July 1, 2010 with 31% in investment grade bonds and ended the period with 20%.Investors began to favor stocks and high yield bonds over treasuries and investment grade bonds as the year went on.For example, during the fourth quarter, investment grade bonds lost -1.3%, yet high yield bonds were up 3.0% while the S&P 500 was up 10.8%. During the year, Treasury bond interest rates rose as the economy strengthened.As we reduced our investment grade bond weighting, we sold longer-maturity bonds, seeking to reduce our exposure to rising interest rates.We also increased the weightings of common stocks and high yield bonds as they are helped by a stronger economy.High yield bonds were increased from 26% to 29% of the portfolio by purchasing Carl’s Jr. (fast food) and Edison Mission (electrical generation) bonds.We increased international bonds from 6% of the fund to 8% with the purchase of Maxcom (Mexican telephone service) and Buenos Aires (Argentine provincial government).Finally, we increased our exposure to mortgage REITs to 4% with the purchase of Capstone and Chimera. The expansion of the money supply, and continued government stimulus have probably answered the question of whether the US will suffer a “lost decade” of debt deflation like Japan did in the 1990’s.Short answer: No.While this environment is something more like a “normal” recovery with slower than normal job growth, we are confident that the direction of the economy is positive. The Federal Reserve is keeping short interest rates low to help banks, corporations and individuals spur the economy.Companies and consumers have reduced their debt loads significantly. Employment and housing statistics are improving as well.We think these conditions will help support positive future returns for shareholders in the IMS Strategic Income Fund. We are pleased with the Fund’s 30-day SEC yield of 3.83% as of December 31, 2010. However, we also feel that it is important to point out that the 30-day SEC yield calculation is designed for pure bond funds and understates the actual 12-month current dividend yield of the Fund - which is calculated by taking the previous 12 monthly dividends ($0.59) divided by the 12/31/2010 share price ($6.83).The current yield as of 12/31/2010 based on the trailing 12 months of actual dividends paid is 8.64%.This yield has remained in a range from about 6% to 9% since inception. The Fund has now paid a dividend every month, without interruption, for over 8 years. We continue to seek a balance between high current income, reasonable volatility and moderate capital appreciation potential.We appreciate your investment, along side us, as we continue building wealth wisely in the IMS Strategic Income Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Merrill Lynch U.S. Corporate and High Yield Master Index and the Barclays Capital Aggregate Bond Index are widely recognized unmanaged indices of fixed income prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. The Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. Individuals cannot invest directly in an index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. ***The Lipper classification represents a simple average of all funds withina given Lipper classification. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through December 31, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original IMS Dividend Growth Fund Management’s Discussion and Analysis December 31, 2010 Dear Fellow Shareholder, For the full year 2010, the IMS Dividend Growth Fund returned 13.44%.For the 6 months ended December 31, 2010 the Fund returned 21.74%.The broad market, as measured by the S&P 500 Index, returned 15.09% and 23.27%, respectively. From late August through the end of the year, stocks put together a powerful rally. We continue to focus on owning the common stocks of companies that have strong history of paying dividends and raising their payouts over time.During the fourth quarter, we increased our existing weightings in small and mid-cap dividend-paying stocks.There are a total of 45 holdings with about 25% in international companies. The Fund provides broad exposure to dividend-paying companies of all sizes, primarily from the U.S. but also from places all over the world.We have dividend paying stocks of companies based in India, China, Mexico, Holland, Argentina, France, New Zealand and the U.K.The common thread is a commitment to not only paying a dividend, but to consistently raising that dividend, most, if not every year.The average annualized dividend yield of the stocks in the fund’s portfolio stood at 4.2% on December 31, 2010. During the reporting period, we increased the Fund’s sector weighting in financials, telecom and industrial materials, while decreasing healthcare and consumer staples. Increasing the industrial materials sector had a positive impact as the sector posted high double digit returns, while reducing healthcare exposure helped as uncertainty around the future of “Obamacare” led to relatively low returns for the sector during the quarter. The top three performers in the Dividend Growth Fund were CenturyLink (telecommunications) +40.5%, RPM International (specialty chemicals) +32.7%, and Banner Corp. (a small northwest regional bank) +29.3%. While the two worst performers were Life Partner Holdings -9.5% and Landauer Inc. -8.4%.Life Partners, a life settlement company, has recently faced negative publicity regarding how it manages its business. Landauer, a radiation monitoring consultant, suffered from costs associated with acquisitions which hurt its fourth-quarter profit.Both companies have since been sold. Dividends seem to be making a comeback. Many high quality companies have initiated dividend payments or have announced dividend increases.We are fortunate to own a unique portfolio of dividend growth stocks both domestically and internationally.We believe that most of the companies in the Fund have strong competitive advantages that should enable them to deliver steady earnings and rising dividends for years to come.We thank you for investing right along side us, in the IMS Dividend Growth Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through December 31, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Fund Holdings – (Unaudited) 1As a percent of net assets. The Capital Value Fund invests primarily in the common stocks of mid-sized U.S. companies generally having a total market capitalization of $1 billion to $10 billion. The investment objective of the IMS Capital Value Fund is long-term growth from capital appreciation and, secondarily, income from dividends and interest. 1As a percent of net assets. The Strategic Income Fund’s advisor, IMS Capital Management, Inc., has the flexibility to invest in a broad range of fixed income and equity securities that produce current income. The investment objective of the IMS Strategic Income Fund is current income, and a secondary objective of capital appreciation. Fund Holdings – (Unaudited) - continued 1As a percent of net assets. The Dividend Growth Fund invests primarily in a diversified portfolio of dividend–paying common stocks. The Dividend Growth Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to include small-, mid- and large-cap companies with dividend yields and dividend growth rates that exceed the average of the S&P 500® Index. The investment objective of the IMS Dividend Growth Fund is long-term growth from capital appreciation and dividends. Availability of Portfolio Schedules – (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of the Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 through December 31, 2010). Actual Expenses The first line of the table on page 11 provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is only useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Expenses Paid IMS Funds Beginning Ending During the Period* Account Value Account Value July 1, 2010 - July 1, 2010 December 31, 2010 December 31, 2010 Capital Value Fund Actual $ $ $ Hypothetical** $ $ $ Strategic Income Fund Actual $ $ $ Hypothetical** $ $ $ Dividend Growth Fund Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). The annualized expense ratios for the Capital Value Fund, Strategic Income Fund, and the Dividend Growth Fund were 1.84%, 1.95%, and 2.75%, respectively. ** Assumes a 5% annual return before expenses. IMS Capital Value Fund Schedule of Investments December 31, 2010 (Unaudited) Common Stocks - 99.85% Shares Fair Value Consumer Discretionary - 14.75 DISH Network Corp. - Class A (a) $ D.R. Horton, Inc. GameStop Corp. - Class A (a) H&R Block, Inc. Hillenbrand, Inc. Meritage Homes Corp. (a) Service Corporation International Consumer Staples - 3.30% Energizer Holdings, Inc. (a) Tyson Foods, Inc. - Class A Energy - 9.71% Helmerich & Payne, Inc. Noble Corp. Oceaneering International, Inc. (a) Sunoco, Inc. Valero Energy Corp. Financials - 16.27% Ameriprise Financial, Inc. E*TRADE Financial Corp. (a) Fifth Third Bancorp First American Financial Corp. Lincoln National Corp. Principal Financial Group, Inc. T. Rowe Price Group, Inc. Umpqua Holdings Corp. Health Care - 16.51% Cephalon, Inc. (a) Cooper Companies, Inc. / The Forest Laboratories, Inc. (a) Gentiva Health Services, Inc. (a) Hill-Rom Holdings, Inc. Humana, Inc. (a) Myriad Genetics, Inc. (a) Omnicare, Inc. Zimmer Holdings, Inc. (a) See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued December 31, 2010 (Unaudited) Common Stocks - 99.85% - continued Shares Fair Value Industrials - 4.09% Equifax, Inc. $ Iron Mountain, Inc. Information Technology - 17.18% Activision Blizzard, Inc. Analog Devices, Inc. Check Point Software Technologies, Ltd. (a) Novellus Systems, Inc. (a) RF Micro Devices, Inc. (a) SanDisk Corp. (a) Tekelec (a) Tessera Technologies, Inc. (a) Xilinx, Inc. Materials - 8.81% Alcoa, Inc. Cytec Industries, Inc. International Paper Co. Scotts Miracle-Gro Co. - Class A Telecommunication Service - 5.86% Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) Utilities - 3.37% Energen Corp. TECO Energy, Inc. TOTAL COMMON STOCKS (Cost $53,681,452) TOTAL INVESTMENTS (Cost $53,681,452) - 99.85% $ Other Assets less Liabilites - 0.15 % TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments December 31, 2010 (Unaudited) Common Stocks - 25.19% Shares Fair Value Consumer Discretionary - 1.25% Bally Total Fitness Holding Corp. (a) (h) (j) (k) $ Regal Entertainment Group - Class A Consumer Staples - 6.25% Campbell Soup Co. Eurofresh Holding Company, Inc. (a) (h) (j) H.J. Heinz Co. Philip Morris International, Inc. Vector Group Ltd. Energy - 1.52% Provident Energy Ltd. Financials - 7.28% Apollo Investment Corp. Capstead Mortgage Corp. Chimera Investment Corp. Cincinnati Financial Corp. Mercury General Corp. Prospect Capital Corp. Health Care - 1.38% Bristol-Myers Squibb Co. Information Technology - 1.52% Microchip Technology, Inc. Materials - 1.44% Nucor Corp. Telecommunication Service - 1.56% Windstream Corp. Utilities - 2.99% DTE Energy Co. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $10,699,248) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued December 31, 2010 (Unaudited) Real Estate Investment Trusts - 2.48% Shares Fair Value American Capital Agency Corp. $ Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,050,705) Preferred Securities - 2.72% EOS Preferred Corp., 8.500% Eurofresh Holding Company, Inc. - Series A, 10.000% (a) (h) (j) Western United Holding - Series A, 0.000% (a) (b) (e) (h) (k) TOTAL PREFERRED SECURITIES (Cost $3,278,362) Warrants - 0.00% Bally Total Fitness Holding Corp., expires 09/01/2014 (a) (h) (j) (k) - TOTAL WARRANTS (Cost $0) - Principal Corporate Bonds - 43.54% Amount Fair Value American Airlines, Inc., Series 91C2, 9.730%, 09/29/2014 (c) (h) American International Group, Inc., 9.000%, 02/28/2028 (e) Bridgemill Finance, LLC, 8.000%, 07/15/2017 (f) (h) (k) CKE Restaurants, Inc., 11,375%, 07/15/2018 Clearwire Communications LLC 12.000%, 12/01/2015 (f) CNA Financial Corp., 7.350%, 11/15/2019 Edison Mission Energy, 7.000%, 05/15/2017 Farmers Insurance Exchange, 8.625%, 05/01/2024 (f) Forster Drilling Corp., 10.000%, 01/15/2013 (a) (d) (f) (h) (k) JPMorgan Chase & Co., 9.000%, 05/19/2011 Lucent Technologies, Inc., 6.450%, 03/15/2029 MGM Mirage, Inc., 13.000%, 11/15/2013 North Atlantic Trading Co., Inc., 10.000%, 03/01/2012 (f) O&G Leasing, LLC, 10.500%, 09/15/2013 (a) (d) (f) (h) (k) Pioneer Natural Resources Co., 7.500%, 01/15/2020 Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (f) (h) (k) SLM Corp., 6.000%, 05/10/2012 Zions Bancorp, 7.750%, 09/23/2014 TOTAL CORPORATE BONDS (Cost $19,296,696) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued December 31, 2010 (Unaudited) Principal Foreign Bonds Denominated in US Dollars - 16.14% Amount Fair Value BSP Finance BV, 10.750%, 11/01/2011 $ Credit Agricole SA, 8.375%, 10/13/19 (e) (f) (i) Fairfax Financial Holdings, 7.750%, 07/15/2037 Maxcom Telecommunicaciones SAB de CV, 11.000%, 12/15/2014 Provincia de Buenos Aires, 9.625%, 04/18/2028 (f) Rabobank Netherland, 11.000% (e) (f) (i) Royal Bank of Scotland, 10.250%, 05/19/2011 UPM-KYMME Corp., 7.450%, 11/26/2027 (f) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $6,600,666) Certificates of Deposit - 0.34% Summit Securities CD, 8.500%, 11/29/2007 (a) (g) (h) (k) Summit Securities CD, 8.500%, 12/26/2007 (a) (g) (h) (k) TOTAL CERTIFICATES OF DEPOSIT (Cost $483,921) Money Market Securities - 8.32% Shares Fair Value Federated Prime Obligations Fund - Institutional Shares, 0.17% (e) TOTAL MONEY MARKET SECURITIES (Cost $3,428,213) TOTAL INVESTMENTS (Cost $44,837,811) - 98.73% $ Other assets less liabilities - 1.27% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) As ofDecember 31, 2010, subsidiary companies have filed bankruptcy. (c) Asset-backed security. (d) Issue is in default. (e) Variable rate security; the rate shown represents the yield at December 31, 2010. (f) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) As of December 31, 2010, company has filed bankruptcy. All interest and principal payments have been halted. (h) This security is currently valued by the Advisor, according to fair value procedures approved by the Trust. (i) Perpetual Bond - the bond has no maturity date. (j) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (k) Security is illiquid at December 31, 2010, at which time the aggregate value of illiquid securities is $2,678,149 or 6.50% of net assets. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments December 31, 2010 (Unaudited) Common Stocks - 100.93% Shares Fair Value Consumer Discretionary - 6.72% Cinemark Holdings, Inc. $ PetMed Express, Inc. Stewart Enterprises, Inc. - Class A Consumer Staples - 6.49% Altria Group, Inc. Kimberly-Clark Corp. Unilever NV (a) Energy - 9.17% Chevron Corp. Royal Dutch Shell PLC (b) Total SA (b) YPF Sociedad Anonima (b) Financials - 19.29% Advance America Cash Advance Centers, Inc. Banner Corp. Federated Investors, Inc. - Class B Fidelity National Financial, Inc. - Class A Hudson City Bancorp, Inc. Life Partners Holdings, Inc. Merchants Bancshares, Inc. New York Community Bancorp, Inc. Health Care - 10.59% Bristol-Myers Squibb Co. Eli Lilly and Co. GlaxoSmithKline PLC (b) Landauer, Inc. Meridian Bioscience, Inc. Industrials - 9.11% Alexander & Baldwin, Inc. Healthcare Services Group, Inc. Mine Safety Appliances Co. US Ecology, Inc. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued December 31, 2010 (Unaudited) Common Stocks - 100.93% - continued Shares Fair Value Information Technology - 13.87% Diebold, Inc. $ Infosys Technologies Ltd. (b) KLA-Tencor Corp. Linear Technology Corp. Microchip Technology, Inc. Paychex, Inc. Materials - 4.65% Quaker Chemical Corp. RPM International, Inc. Telecommunication Service - 17.27% Atlantic Tele-Network, Inc. CenturyLink, Inc. China Mobile Ltd. (b) Frontier Communications Corp. HickoryTech Corp. Telecom Corp. of New Zealand Ltd. (b) Telefonos de Mexico SAB de CV (Telmex) (b) Vodafone Group Plc (b) Utilities - 3.77% Exelon Corp. National Grid Plc (b) TOTAL COMMON STOCKS (Cost $9,355,586) Money Market - 0.64% Federated Prime Obligations Fund , 0.17% (c) TOTAL MONEY MARKET (Cost $63,774) - 0.64% TOTAL INVESTMENTS (Cost $9,419,360) - 101.57% $ Other Liabilites less Assets - (1.57)% ) TOTAL NET ASSETS - 100.00% $ (a) New York Registry (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at December 31, 2010. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Assets and Liabilities December 31, 2010 (Unaudited) IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Assets Investments in securities: At cost $ $ $ At value $ $ $ Cash ) - - Dividends receivable Receivable for Fund shares purchased - Receivable for investments sold - Prepaid expenses Interest receivable 91 11 Total assets Liabilities Payable to Advisor (a) Accrued expenses Payable to administrator Payable to trustees and officers Payable to custodian Payable for Fund shares redeemed Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments ) Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share $ $ $ Redemption price per share (b) $ $ $ (a) See Note 4 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 0.50% on shares redeemed within 90 days of purchase. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Operations For the Six Months Ended December 31, 2010 (Unaudited) IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Investment Income Dividend income (net of foreign withholding tax of $52, $14,593 and $2,208, respectively) $ $ $ Interest income (net of foreign witholding tax of $0, $198, and $0, respectively) Total Income Expenses Investment Advisor fees (a) Administration expenses Sub-Transfer Agency expenses Legal expenses Custodian expenses Registration expenses Audit expenses Trustee expenses Printing expenses CCO expenses Pricing expenses Other expenses Miscellaneous expenses Insurance expenses Compliance expenses 24F-2 expenses - - Net expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Statement of Cash Flows For the Six Months Ended December 31, 2010 (Unaudited) Increase/ (Decrease) in Cash Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Accretion of discount/Amortization of premium, net Adjustments to income from prior year Purchase of investment securities ) Proceeds from disposition of long term securities Sale of short term securities, net Increase in receivable for fund shares purchased ) Increase in payable for fund shares redeemed Increase in dividends and interest receivable ) Increase in receivable for investments sold ) Increase in prepaid expenses ) Increase in payable to advisor Decrease in accrued expenses and expenses payable ) Net realized loss on investment securities Change in unrealized appreciation (depreciation) on investments ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares purchased Amount paid for shares redeemed ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash $
